DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The subject matter of claim 1 is allowable. The restriction requirement of species, as set forth in the Office action mailed on 5/12/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 5-6, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the targeted product” in lines 14-15, and 18 creates confusion.  While the claim utilizes the phrase “targeted product” for instance in lines 5 and 7, in the context of the resin beads, the claim language shifted to “the resin beads with the bound target product” in lines 11-12.  As such, the inconsistent language creates a question as to whether the product experiencing the unbinding step is in fact the targeted product or the target product bound to the resin beads.  This issue appears to propagate into claim 2 as amended as well.  The simplest resolution may be to amend claim 1 in lines 11-12 to recite “the resin beads with the bound targeted product”.
Regarding claim 5, the recitation of “the process” lacks clear antecedent basis.  There was no prior recitation in claim 1 of any “process”.  Rather, claim 1 provided a “filtration method”.  Correction such as “wherein the filtration method is a batch process” is suggested.
Regarding claim 6, the recitation of “the elution buffer” lacks proper antecedent basis.
Regarding claim 8, the recitation of “a third fluid” creates confusion.  Is this the same or a different fluid from the “a third fluid” set forth in claim 1?  Correction with “the third fluid” is suggested.
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, while Kopf provides for a second resin based separation (C16/L35-45), this separation is not for the target compound but rather for additional, sequential separations.  Kopf further does not provide a third filter receiving the unbound beads and the target for separating the target from the beads.  Rather, Kopf uses the second filter to separate any remaining target elements from the beads.  See also Kopf at C17/L20-60.
The international search report cites Prior (USP 6,080,571).  However, like Kopf, Prior is deficient as to the details of claim 2.  Additionally, Prior utilizes chromatography columns and thus fails to provide any clear indication that there are any resin beads in solution (see for instance C8/L15-35).
Nakai et al. (US 2019/0322975) provides a cell culture method (title/abstract) including as illustrated in figure 1, a cell tank (10), filter (20), second filter (30) and product being sent for further purification (57).  Nakai is silent as to the use of resin beads to bind the target product or that the beads and target product after unbinding are separated by a third filter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/           Primary Examiner, Art Unit 1796